Citation Nr: 1511248	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-31 702	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected bilateral knee disability - in particular, left and right patellofemoral syndrome with degenerative changes.

2.  Whether an additional claim of entitlement to a rating higher than 10 percent for hypertension is also on appeal.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Driever


INTRODUCTION

The Veteran served on active duty in the Navy from January 1991 to June 2003. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, the Veteran and his spouse testified in support of these claims during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  The record on appeal includes a VA Form 8 (Certification of Appeal), however, certifying only one issue as actually on appeal - specifically, the claim of entitlement to service connection for the sleep apnea.  Nevertheless, the Veteran also testified in support of his claim for a higher rating for his hypertension.  (He had initiated an appeal of the RO's August 2012 rating decision denying this additional claim in September 2012, but it is unclear whether he timely perfected his appeal of this other claim, so this has to be clarified on REMAND).

In the meantime, however, the Board is going ahead and deciding - indeed granting - the claim for service connection for the obstructive sleep apnea.

VA processed this appeal partly electronically utilizing Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account both the records in the physical claims file and those being maintained, instead, electronically.



FINDING OF FACT

The Veteran's sleep apnea was most likely present during his military service, even if not actually diagnosed until later after the conclusion of his service.


CONCLUSION OF LAW

The criteria are met for his entitlement to service connection for this sleep apnea.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, also of the portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).


Here, though, with regards to this claim for service connection for sleep apnea, the Board need not discuss whether VA complied with these preliminary 
duty-to-notify-and-assist obligations.  Rather, given the entirely favorable disposition of this claim, there simply is no possibility of prejudicing the Veteran even on the chance he did not receive this required notice and assistance concerning this claim.  That is to say, even were the Board to assume, for the sake of argument, he did not receive this notice and assistance, at most this would amount to harmless error inasmuch as his claim is being granted in full, regardless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on the party attacking the agency's decision, and the error, even if shown to have occurred, must be of the type that is outcome determinative of the claim).  

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claim file, both the physical and electronic (paperless) portions of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran is alleging entitlement to service connection for sleep apnea on either a direct-incurrence basis, meaning it started during his service, or a secondary basis in that it is the result of extreme weight gain caused by his service-connected bilateral (left and right) knee disability since he could not exercise like he wanted to stay in shape.

According to March, April and September 2012 written statements and his June 2014 hearing testimony, he developed obstructive sleep apnea or commonly-associated symptoms while in service owing to nasal obstruction.  Allegedly, he did not then know about sleep apnea, even what it is, but nonetheless often complained about having difficulty sleeping at night and getting sufficient sleep.  He asserts that doctors in service confirmed both sleeplessness and breathing problems, also noted enlarged tonsils, which can be a contributing factor in sleep apnea, and gave him sleeping pills, although he admittedly did not seek follow-up treatment prior to being discharged from service.  He further asserts that, ever since, this condition has required borrowing a Continuous Positive Airway Pressure (CPAP) machine so that he can breathe normally while sleeping.  It reportedly took him some time to seek treatment for this condition since he was uncomfortable with the anticipated treatment plan (using the CPAP machine).

The Veteran alternatively asserts that, during and even continuing since service, he has gained a significant amount of weight because his service-connected bilateral knee disability - for which he received a medical discharge from service - has precluded him for exercising and other physical activity that would allow him to stay in shape.  This weight gain, he believes, is another notable factor in the development of his sleep apnea.

According to his spouse's hearing testimony, she met the Veteran in service and witnessed his sleeping problems (snoring and gasping for breath).

Direct service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To prevail on the issue of service connection, there must be competent and credible evidence of:  (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus between the injury or disease in service and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection also may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the evidence satisfies all elements of a successful service-connection claim on a direct-incurrence basis.  According to VA treatment records dated since 2012 and a July 2014 letter from S. P. S., M.D., the Veteran has obstructive sleep apnea, which he treats with a CPAP machine.  So there is the required proof of current disability and, in particular, confirmation the Veteran has the condition being claimed.

The Veteran's service treatment records (STRs) show he reported experiencing fatigue, a potential consequence of sleep apnea, while in service.  This occurred in July 2000, during a periodic examination.  The records also show an enlarged tonsil (April 1992) and weight gain during his service secondary to inactivity due to knee pain (July 1999, July 2000, November 2002, December 2002), problems that, in some circumstances, result in sleep apnea and in any event are associated with the bilateral knee disability that since has been determined service connected.
 
According to the Veteran's spouse, the Veteran experienced symptoms of sleep apnea during his service, including sleeplessness owing to lay-observable snoring and breathing disturbances (gasping, etc.).  Together, the STRs and her supporting testimony attesting to this are sufficient to establish an in-service event to which the current sleep disorder could be related.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (in certain instances, a lay statement may be deemed competent and adequate to support a claim for service connection by substantiating the occurrence of lay-observable events or a disability or symptoms of disability subject to lay observation); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006; Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  


Dr. S, a private physician, since has addressed whether the current sleep apnea is related to the Veteran's service in the military, including the documented fatigue, enlarged tonsil, weight gain, and/or sleeplessness characterized by snoring and breathing difficulties.  In a comprehensive report dated in July 2014, this doctor acknowledged the Veteran's diagnosis of hypertension at age 26, which he indicated deserved, but did not result in, a secondary-causes evaluation, noted that obstructive sleep apnea could have been that secondary cause, also acknowledged the enlarged tonsil, the Veteran's in-service neck circumference of 18.5, the documented weight gain (up to 275 pounds), due in part to his service-connected knee disabilities and his diet, the Veteran's participation in a weight management program, documentation of fatigue, and the spouse's description of in-service sleep apnea episodes.  Dr. S then found that, although there is a multi-factorial aspect to the diagnosis of obstructive sleep apnea, the Veteran's obesity, the enlarged tonsil on the left side, the neck circumference, and the weight gain contributed to it.  Based on these factors, as well as the Veteran's complaints in service of fatigue and sleeping difficulties, Dr. S concluded the sleep apnea most likely was present during the Veteran's military service.

Certainly this conclusion is supported by the Veteran's spouse, who is a trained nurse and therefore competent to some extent to also provide the required nexus opinion in this case.  Based on these opinions, the Board finds that the sleep apnea was present during the Veteran's service, even if not actually diagnosed until after the conclusion of his service.  38 C.F.R. § 3.303(d).  This claim therefore must be granted, especially when resolving all reasonable doubt concerning the time of onset or origins of this disorder in the Veteran's favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, as explained, this need only be an "as likely as not" proposition, which in this particular instance it is for the reasons and bases discussed.



ORDER

The claim of entitlement to service connection for sleep apnea is granted.


REMAND

Although unfortunate, clarification is necessary with regards to whether the additional claim of entitlement to a rating higher than 10 percent for the Veteran's hypertension is also on appeal.

An appeal to the Board consists of a timely-filed Notice of Disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, 
a timely-filed Substantive Appeal (VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  In a precedent case, Percy v. Shinseki, 23 Vet. App. 37 (2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely Substantive Appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory filing period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant 

to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William)Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

In distinguishing Bowles, the Court held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The Court specifically noted that, while section 7105(d)(3) provides that the agency of original jurisdiction (AOJ) "may" close a case if a Substantive Appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the Court held that VA may waive its objection to an untimely Substantive Appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a Substantive Appeal as constituting a jurisdictional question, the Court stated that it need not provide any deference to this interpretation given that the statute is clear on its face.  The Court goes on to hold in Percy that, if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.  

Turning now to the relevant procedural history of this other claim, by rating decision dated in August 2012 the RO decided multiple claims, including by confirming and continuing the 10 percent rating assigned for the Veteran's hypertension and, as already discussed, denying his claim for service connection for sleep apnea (which the Board since has granted in this decision.  In ensuing written statements dated in September 2012, he expressed disagreement with the decision concerning these claims, which was tantamount to an NOD regarding them both.  See 38 C.F.R. § 20.201 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming 

the claimant desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The Veterans Court (CAVC) has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD ... finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).

In response to that timely NOD, in October 2012 the RO provided the Veteran an SOC listing both claims as being appealed - so both for service connection for the sleep apnea and for a higher rating for his hypertension.  In response to that SOC, he submitted a Substantive Appeal to the Board (on VA Form 9) with an attached letter, but which only indicated he was appealing the denial of service connection for his sleep apnea.  He refrained from mentioning his hypertension, including his continued disagreement with the rating for it.

Apparently because of this, on the more recently prepared VA Form 8 (Certification of Appeal) the RO listed only one claim as actually appealed to the Board, that being of entitlement to service connection for the sleep apnea.  The Veteran nonetheless later presented testimony during his June 2014 videoconference hearing before the Board concerning not just the claim of entitlement to service connection for the sleep apnea, but also concerning the additional claim for a higher rating for his hypertension, thereby in turn suggesting that he is intending to still pursue this other claim and apparently believes that he completed the steps necessary to "perfect" an appeal of the RO's denial even of this other claim.  This matter must be resolved on remand, however, initially by the RO since the AOJ.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010) (claim pending before the Board, which has been placed in appellate status, cannot be resolved absent appellate adjudication of the matter or an RO decision granting the full benefit sought on appeal); see also Juarez v. Peake, 21 Vet. App. 537, 543 (2008).



Having said all of that, the Board would be remiss if not also pointing out that a recent Memorandum Decision of the Veterans Court (CAVC), No. 13-1918, discussed the ameliorative effects of medication and how this impacts disability evaluations per Jones v. Shinseki, 26 Vet. App. 56 (2012).  In Jones, the CAVC held that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Id. at 63.  The CAVC also stated that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Id.  Here, it appeared to the CAVC that the Board had denied a higher rating in this other appeal, at least in part, based on the ameliorative effects of medication when the rating code did not specifically contemplate those effects.

When similarly testifying during his June 2014 videoconference hearing before the Board regarding the severity of his hypertension, the Veteran spoke of how he occasionally (weekly) feels dizzy, has severe headaches, irritability, and chest pain, all of which he said were problems whenever he stopped taking the medications (he said he takes two different ones) for treatment of his hypertension.  He conceded that taking these medications seemingly controls these symptoms, although he added that extreme heat or over exerting himself equally seems to aggravate his symptoms, as he maintained has been documented in a daily log.  But also consider that 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, contemplates the ameliorative effects of medication taken to control hypertension - as evidenced, for example, by the specific wording of the requirements for even the most minimum compensable rating of 10 percent ("...requires continuous medication for control").


Accordingly, this other claim is REMANDED for the following additional development and consideration:

1.  Determine whether this additional claim of entitlement to a rating higher than 10 percent for the hypertension is also on appeal.  If not, inform the Veteran and his representative of this, give them time to appeal the decision ("timeliness" issue), or treat their June 2014 videoconference hearing testimony as a new claim for an increased evaluation for this hypertension.  

2.  Return this claim to the Board only if it is properly in appellate status.

The Veteran has the right to submit additional evidence and argument concerning this remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


